Exhibit 10.1

 

JOINDER TO CONTRIBUTION AGREEMENT

 

JOINDER TO CONTRIBUTION AGREEMENT (this “Joinder”), effective as of February 3,
2016, is made by and among Mattress Firm Holding Corp., a Delaware corporation
(“Parent”), Mattress Firm, Inc., a Delaware corporation and wholly owned
subsidiary of Parent (“Buyer”), Adam Blank (“Original Contributor”), Adam Blank,
as trustee of the Adam Blank 2012 GRAT (the “GRAT Trust”), and Andrew Singer and
Diane Weissman, as trustees of the Adam Blank 2012 Dynasty Trust (together with
the GRAT Trust, the “Additional Contributors”). All capitalized terms not
defined herein shall have the meaning ascribed to them in the Contribution
Agreement hereinafter referenced.

 

RECITALS

 

WHEREAS, Parent, Buyer, and Original Contributor are parties to that certain
Contribution Agreement, dated as of November 25, 2015 (the “Contribution
Agreement”); and

 

WHEREAS, pursuant to Section 8(a) of the Contribution Agreement, Parent, Buyer,
and Original Contributor desire to and agree to execute this Joinder in order to
have each Additional Contributor join the Contribution Agreement and to amend
certain provisions of the Contribution Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Contribution Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties to this Joinder hereby agree as follows:

 

1.                                      Each Additional Contributor acknowledges
that it has been provided a copy of the Contribution Agreement.

 

2.                                      Each Additional Contributor shall be a
Contributor for all purposes of the Contribution Agreement, effective from the
date hereof, and each agrees to perform all of the obligations of a Contributor
under, and to be bound in all respects by the terms of, the Contribution
Agreement applicable to a Contributor (including all representations and
warranties given by a Contributor set forth therein), all of which terms are
incorporated herein by reference, as if each Additional Contributor was an
original signatory thereto.  Each Additional Contributor, as of the date hereof,
hereby agrees to be bound by all of the terms, provisions and conditions
applicable to a Contributor contained in the Contribution Agreement.

 

3.                                      From and after the date hereof, all
references to the “Contributor,” or each individual “Contributor,” in the
Contribution Agreement shall be deemed to include, in addition to the Original
Contributor, each Additional Contributor, as if such Additional Contributor was
an original signatory thereto.

 

4.                                      Each Additional Contributor hereby
represents and confirms that the representations and warranties of such
Additional Contributor made by it in the Contribution Agreement are true and
correct in all material respects as they relate to such Additional Contributor
on and as of the date hereof (and after giving effect hereto), as if set forth
herein in their entirety.

 

1

--------------------------------------------------------------------------------


 

5.                                      Section 1(b) of the Contribution
Agreement is amended and restated in its entirety to read as follows:

 

“Rollover Equity Investment.  Contemporaneously with the Closing, Contributor
shall contribute, transfer and assign to Buyer all of his right, title, and
interest in and to the Contributed Units, free and clear of all Encumbrances
other than restrictions on transfer under applicable state or federal securities
Laws or under any organizational documents of the Company (the “Unit
Contribution”), in exchange for a number of shares of common stock of Parent
(the “Parent Stock”) in the amount equal to (i) the Elected Amount, divided by
(ii) $35.75. The shares of Parent Stock to be issued to Contributor shall be
issued free and clear of all Encumbrances other than restrictions on transfer
under applicable state or federal securities Laws or under any organizational
documents of Parent or other Encumbrances created by Contributor.”

 

6.                                      This Joinder and all disputes or
controversies arising out of or relating to this Joinder or the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without regard to the laws of any other
jurisdiction that might be applied because of the conflicts of laws principles
of the State of Delaware.

 

7.                                      This Joinder may be executed in two
(2) or more counterparts, all of which shall be considered one and the same
instrument and shall become effective when one (1) or more counterparts have
been signed by each of the parties and delivered to the other parties.

 

8.                                      The terms of Section 8(c) of the
Contribution Agreement are incorporated herein.  All communications and notices
hereunder to each Additional Contributor shall be given to such Authorized
Contributor at the address set forth below:

 

(i)             Adam Blank 2012 GRAT

c/o Adam Blank, as trustee

1000 South Oyster Bay Road

Hicksville, NY 11801

Attention: Adam Blank

Facsimile: (516) 861-8810

E-mail: ABlank@sleepys.com

 

(ii)          Adam Blank 2012 Dynasty Trust

c/o Andrew Singer and Diane Weissman, as trustees

1000 South Oyster Bay Road

Hicksville, NY 11801

Attention: Adam Blank

Facsimile: (516) 861-8810

E-mail: ABlank@sleepys.com

 

9.                                      This Joinder, the Contribution Agreement
(as amended herein) and the Purchase Agreement, as amended (including the
exhibits, schedules and disclosure letters thereto), set

 

2

--------------------------------------------------------------------------------


 

forth the entire agreement of the parties hereto with respect to the subject
matter hereof, and supersede all previous understandings, written or oral, with
respect thereto.  Except as expressly amended above, the Contribution Agreement
shall continue in full force and effect.  Nothing in this Joinder shall be
construed to amend, modify or waive any provision of the Contribution Agreement
other than those specifically amended as set forth above.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK — SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each undersigned Additional Contributor has caused this
Joinder to be duly executed and delivered by its trustee(s) thereunto duly
authorized as of the date first set forth above.

 

 

ADAM BLANK 2012 GRAT

 

 

 

 

 

 

 

By:

/s/ Adam Blank

 

Name:

Adam Blank

 

Title:

Trustee

 

 

 

 

 

 

 

ADAM BLANK 2012 DYNASTY TRUST

 

 

 

 

 

 

 

By:

/s/ Andrew Singer

 

Name:

Andrew Singer

 

Title:

Trustee

 

 

 

 

 

 

 

By:

/s/ Diane Weissman

 

Name:

Diane Weissman

 

Title:

Trustee

 

[Signature Page to Joinder to Contribution Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each undersigned has caused this Joinder to be duly executed
and delivered as of the date first set forth above.

 

 

/s/ Adam Blank

 

Adam Blank

 

 

 

 

 

MATTRESS FIRM, INC.

 

 

 

 

 

 

 

By:

/s/ R. Stephen Stagner

 

Name:

R. Stephen Stagner

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

MATTRESS FIRM HOLDING CORP.

 

 

 

 

 

 

 

By:

/s/ R. Stephen Stagner

 

Name:

R. Stephen Stagner

 

Title:

Chief Executive Officer

 

[Signature Page to Joinder to Contribution Agreement]

 

--------------------------------------------------------------------------------